Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 1 of 29            FILED
                                                                  2019 Dec-18 PM 02:35
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




  EXHIBIT A
                                                          DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 211/12/2019   FILED
                                                                              of 29 4:46 PM
                                                                                                                40-CV-2019-900045.00
State of Alabama                                                                              Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                   LAMAR COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                             40-CV-2019-900045.00
                                                                                                     MARY ANN JONES, CLERK
                                         (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93       Rev. 9/18
                                                                                              11/12/2019

                                                 GENERAL INFORMATION
                       IN THE CIRCUIT COURT OF LAMAR COUNTY, ALABAMA
LISA RENEE SPRUIELL AS PERSONAL REPRESENTATIVE OF JAMES LAWSON SPRUIELL, DECEASED ET AL v.

 First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                        Government       Other                                           Government              Other

 NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

 TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
      WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
      TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

      TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
      TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
      TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
      TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
      TOLM - Malpractice-Legal                                TOCN - Conversion
      TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
      TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

      TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                              FORJ - Foreign Judgment
 TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
      TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
      TORE - Real Properly                                    PFAB - Protection From Abuse
                                                              EPFA - Elder Protection From Abuse
 OTHER CIVIL FILINGS
                                                              FELA - Railroad/Seaman (FELA)
      ABAN - Abandoned Automobile
                                                              RPRO - Real Property
      ACCT - Account & Nonmortgage
                                                              WTEG - Will/Trust/Estate/Guardianship/Conservatorship
      APAA - Administrative Agency Appeal
                                                              COMP - Workers’ Compensation
      ADPA - Administrative Procedure Act
                                                              CVXX - Miscellaneous Circuit Civil Case
      ANPS - Adults in Need of Protective Services

 ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                 DISTRICT COURT

              R       REMANDED                           T       TRANSFERRED FROM
                                                                 OTHER CIRCUIT COURT

                                                                      Note: Checking "Yes" does not constitute a demand for a
 HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


 RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

 ATTORNEY CODE:
        WOR001                                   11/12/2019 4:46:28 PM                                 /s/ MICHAEL A. WOREL
                                             Date                                              Signature of Attorney/Party filing this form


 MEDIATION REQUESTED:                            YES    NO      UNDECIDED

 Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                          DOCUMENT 2
                                                      ELECTRONICALLY
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 311/12/2019   FILED
                                                          of 29 4:46 PM
                                                         40-CV-2019-900045.00
                                                         CIRCUIT COURT OF
                                                      LAMAR COUNTY, ALABAMA
                                                       MARY ANN JONES, CLERK
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 4 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 5 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 6 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 7 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 8 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 9 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 10 of 29
                          DOCUMENT 2
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 11 of 29
           Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 12 of 29


                                      AlaFile E-Notice




                                                                         40-CV-2019-900045.00


To: MICHAEL A. WOREL
    docket@dkolaw.com




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF LAMAR COUNTY, ALABAMA

      LISA RENEE SPRUIELL AS PERSONAL REPRESENTATIVE OF JAMES LAWSON SPRUIEL
                                 40-CV-2019-900045.00

                     The following complaint was FILED on 11/12/2019 4:46:33 PM




    Notice Date:    11/12/2019 4:46:33 PM




                                                                          MARY ANN JONES
                                                                      CIRCUIT COURT CLERK
                                                                    LAMAR COUNTY, ALABAMA
                                                                               P.O. BOX 434
                                                                          VERNON, AL, 35592

                                                                                  205-695-7193
           Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 13 of 29


                                      AlaFile E-Notice




                                                                         40-CV-2019-900045.00


To: AIR METHODS, CORP., A DELAWARE CORPORATION, DBA
    ALABAMA LIFE SAVER
    2 NORTH JACKSON ST. #605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF LAMAR COUNTY, ALABAMA

      LISA RENEE SPRUIELL AS PERSONAL REPRESENTATIVE OF JAMES LAWSON SPRUIEL
                                 40-CV-2019-900045.00

                     The following complaint was FILED on 11/12/2019 4:46:33 PM




    Notice Date:    11/12/2019 4:46:33 PM




                                                                          MARY ANN JONES
                                                                      CIRCUIT COURT CLERK
                                                                    LAMAR COUNTY, ALABAMA
                                                                               P.O. BOX 434
                                                                          VERNON, AL, 35592

                                                                                  205-695-7193
                Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 14 of 29

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     40-CV-2019-900045.00
Form C-34 Rev. 4/2017                                - CIVIL -
                          IN THE CIRCUIT COURT OF LAMAR COUNTY, ALABAMA
             LISA RENEE SPRUIELL AS PERSONAL REPRESENTATIVE OF JAMES LAWSON SPRUIEL
                   AIR METHODS, CORP., A DELAWARE CORPORATION, DBA, ALABAMA LIFE SAVER 2 NORTH JACKSON ST. #605, MONTGOMERY, AL
  NOTICE TO:       36104
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  MICHAEL A. WOREL                                                                               ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 36 S. State Street, Suite 2400, Salt Lake City, UT 84111                                                         .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        LISA RENEE SPRUIELL AS
     Service by certified mail of this Summons is initiated upon the written request of PERSONAL
                                                                                        REPRESENTATIVE OF JAMES
                                                                                        LAWSON SPRUIELL,
                                                                                        DECEASED
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                11/12/2019                                 /s/ MARY ANN JONES                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ MICHAEL A. WOREL
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 15 of 29
                          DOCUMENT 9
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 16 of 29
                          DOCUMENT 11
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 17 of 29
                                                                             DOCUMENT 12
                                                                ELECTRONICALLY
          Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 1812/12/2019    FILED
                                                                      of 29 3:27 PM
STATE OF ALABAMA             Revised 3/5/08            Case No.   40-CV-2019-900045.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
40-LAMAR                                                          District Court      Circuit Court                   LAMAR COUNTY, ALABAMA
                                                                                                             CV201990004500
                                                                                                                       MARY ANN JONES, CLERK
                                                                                                CIVIL MOTION COVER SHEET
LISA RENEE SPRUIELL AS PERSONAL                                                    Name of Filing Party:C001 - DECEASED LISA RENEE SPRUIELL AS
REPRESENTATIVE OF JAMES LAWSON SPRUIEL                                                                  PERSONAL REPRESENT
                                                                                                        C002 - AULD, III, DECEASED KIMBERLY AULD,
                                                                                                        AS PERSONAL REP

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                      Oral Arguments Requested
 MATTHEW BEN LEDUKE
 P.O. Box 819
 HAMILTON, AL 35570
Attorney Bar No.: LED010

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                              Add Party
      Joinder in Other Party's Dispositive Motion                                            Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                      Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                               Compel
      Judgment on the Pleadings ($50.00)                                                     Consolidation
      Motion to Dismiss, or in the Alternative                                               Continue
      SummaryJudgment($50.00)                                                                Deposition
      Renewed Dispositive Motion(Summary                                                     Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                           Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                             Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                             Extension of Time
      Motion to Intervene ($297.00)
                                                                                             In Limine
      Other   Verified Application to Practice Pro Hac Vice
                                                                                             Joinder
  pursuant to Rule VII of the Rules Governing         ($325.00)
                    Admission to the State Bar                                               More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                          Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                 New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                             Objection of Exemptions Claimed
      Local Court Costs $               0                                                    Pendente Lite
                                                                                             Plaintiff's Motion to Dismiss
                                                                                             Preliminary Injunction
                                                                                             Protective Order
                                                                                             Quash
                                                                                             Release from Stay of Execution
                                                                                             Sanctions
                                                                                             Sever
                                                                                             Special Practice in Alabama
                                                                                             Stay
                                                                                             Strike
                                                                                             Supplement to Pending Motion
                                                                                             Vacate or Modify
                                                                                             Withdraw
                                                                                            Other
                                                                                          pursuant to Rule                               (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ MATTHEW BEN LEDUKE
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   12/12/2019 3:10:07 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
                                                                      DOCUMENT 12
                       Case
**Motions titled 'Motion        2:20-cv-00007-DPM
                         to Dismiss' that are not pursuant to Rule 12(b)Document          1-1 for Filed
                                                                        and are in fact Motions   Summary12/18/19        Page
                                                                                                          Judgments are subject       19fee.
                                                                                                                                to filing of 29
                            DOCUMENT 13
                                                      ELECTRONICALLY
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 20 of 29          FILED
                                                         12/12/2019 3:27 PM
                                                            40-CV-2019-900045.00
                                                            CIRCUIT COURT OF
                                                         LAMAR COUNTY, ALABAMA
                                                          MARY ANN JONES, CLERK
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 21 of 29
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 22 of 29
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 23 of 29
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 24 of 29
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 25 of 29
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 26 of 29
                          DOCUMENT 13
Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 27 of 29
                                              DOCUMENT 15
                                                                     ELECTRONICALLY
               Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 28 of 29          FILED
                                                                        12/16/2019 12:22 PM
                                                                                     40-CV-2019-900045.00
                                                                                     CIRCUIT COURT OF
                                                                                  LAMAR COUNTY, ALABAMA
                                                                                   MARY ANN JONES, CLERK




                                             STATEMENT

      The following information, in response to the application of petitioner, is furnished in compliance
with Rule VII, Rules Governing Admission to the Alabama State Bar (Pro HacVice):

PETITIONER:            Mr. Alan W. Mortensen
                       Dewsnup King Olsen Worel Havas & Mortensen
                       36 S State St Ste 2400
                       Salt Lake City, UT 84111-0000



CURRENT APPLICATION:

                       Date Application Received:       December 12, 2019
                       Case No.:                        40-CV19-900045
                       Style:                           Lisa Renee Spruiell, etc v. Air Methods
                                                        Corp
                       Court/Agency:                    Circuit Court of Lamar County
                       Date of Hearing:                 January 10, 2020

LOCAL COUNSEL: Mr. Matthew Ben LeDuke
               Lowe Mobley Lowe & LeDuke
               PO Box 819
               Hamilton, AL 35570-0819

APPLICATIONS FOR RULE VII ADMISSION HAVE BEEN MADE BY ABOVE PETITIONER OR OTHER
ATTORNEY MEMBERS OF PETITIONER'S FIRM IN THE PRECEDING THREE YEARS AS LISTED:
See Attached



s/Cathy Sue McCurry
PHV Clerk
December 16, 2019
                                       DOCUMENT 15
         Case 2:20-cv-00007-DPM Document 1-1 Filed 12/18/19 Page 29 of 29
                 Dewsnup King Olsen Worel Havas & Mortensen
                 Dates reported: December 12, 2016 - December 12, 2019
            Date App
Applicant Received Case                  Court                              G/D/P/M
Lance L. Milne
          11/06/2019 02-CV18-902653     Circuit Court of Mobile County      Pending
Alan W. Mortensen
          12/12/2019 40-CV19-900045     Circuit Court of Lamar County       Pending
